DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/20/21, amended claim(s) 1, 5-7, 9, and 15 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-7, 9, 12, 14-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0079519 to Sung et al. (hereinafter “Sung”), or alternatively under 35 U.S.C. 103 as being unpatentable over Sung in view of U.S. Patent Application Publication No. 2013/0225997 to Dillard et al. (hereinafter “Dillard”).
For claim 1, Sung discloses a catheter assembly (Abstract) comprising:
a catheter (210) (Fig. 4A) (para [0073]) defining a lumen (216b) (Fig. 4A) (para [0074]) therein (as can be seen in Fig. 4A), a wall of the catheter defining an opening (217b) (Fig. 4A) (para [0075]) therein at an end of the wall at a distal end of the catheter (as can be seen in Fig. 4A) (para [0075]);
a needle (220) (Fig. 4B) (para [0074]) disposable in the lumen (as can be seen in Fig. 4B) (para [0074]); and
an offset mechanism (219b) (Fig. 4A) (para [0075]) configured to (Examiner’s Note: functional language, i.e., capable of) cause the needle to extend through the opening and from the distal end of the catheter at an angle that diverges from an axis of the lumen (as can be seen in Fig. 4A, i.e., the axis being the axis where the straight portion of the lumen is located) (also see Fig. 4B), wherein the offset mechanism includes a ramp (219b) defined in the catheter at the distal end of the catheter (as can be seen in Fig. 4A), the ramp having a sloped surface that is divergent with the axis of the lumen (as can be seen in Fig. 4A) and configured to direct the flexible needle to extend out of the distal end of the catheter at a first angle that diverges from the axis of the lumen (as can be seen in Fig. 4A).
The needle in Sung appears to be flexible (see the lumen through which the needle is disposed, which is angled, thereby requiring the needle to be flexible to bend around those angles).
However, in the event that Sung’s needle is not flexible, Dillard teaches a flexible needle (Abstract).
It would have been obvious to a skilled artisan to modify Sung such that the needle is flexible, in view of the teachings of Dillard, for the obvious advantage of making it easy for Sung’s needle to navigate through Sung’s non-straight lumen.
For claim 3, Sung does not expressly disclose wherein the ramp defines an offset from the axis of the lumen in a range of 5 degrees to 25 degrees.
However, Sung does teach that the ramp defines an offset from the axis of the lumen at a “specific angle” (para [0075]), that the needle exits from the distal portion of the catheter at a “desired angle” (para [0015]), and that the angle may be modified (Figs. 18A and 18B) (para [0056]).
It would also have been obvious to a skilled artisan to optimize Sung wherein the ramp defines an offset from the axis of the lumen in a range of around 5 degrees to around 25 degrees given that Sung recognizes that the angle of the ramp is a result-effective variable capable of being modified based upon a specific angle or desired angle. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make such a modification for the obvious advantage of getting a needle to exit at the right (or desired) location for which a physician wants to take a biopsy.
For claim 5, Sung does not expressly disclose wherein the offset mechanism further comprises a curved stylet coaxially disposable within the needle, the curved stylet being configured to extend within the needle from the opening at the distal end of the catheter at an angle that diverges from the axis of the lumen, the curved stylet further being configured to conform to a shape of the catheter while disposed within the lumen wherein an amount of curvature of the stylet is proportional to a length the stylet extends past the distal end of the catheter.
However, Dillard teaches a curved stylet (1008) (Figs. 10 and/or 16C) (para [0115]) coaxially disposed within a needle (1006, 1010) (para [0115], “the flexible needle 1006 is pushed over the guidewire 10008”), the curved stylet being configured to extend within the needle from an opening (1002) (Fig. 10) (para [0115]) at the distal end of a catheter (1000) at an angle that diverges from the axis of the lumen (as can be seen in Figs. 13B, 14B, and 16B), the curved stylet further being configured to (Examiner’s Note: functional language, i.e., capable of) conform to a shape of the catheter while disposed within the lumen (see para [0216], which describes the guidewire as a “flexible section”) wherein an amount of curvature of the stylet is proportional to a length the stylet extends past the distal end of the catheter (Examiner’s Note: this limitation being construed in view of Figs. 3B and 3C of Applicant’s drawings) (see Figs. 2, 13B, and/or 16B of Dillard).
It would have been obvious to a skilled artisan to modify Sung wherein the offset mechanism further comprises a curved stylet coaxially disposable within the needle, the curved stylet being configured to extend within the needle from the opening at the distal end of the catheter at an angle that diverges from the axis of the lumen, the curved stylet further being configured to conform to a shape of the catheter while disposed within the lumen wherein an amount of curvature of the stylet is proportional to a length the stylet extends past the distal end of the catheter, in view of the teachings of Dillard, for the obvious advantage of providing an additional means by which to even more accurately guide/direct Sung’s needle to an area of interest for which the physician would like to take a biopsy.
For claim 6, Sung, as modified, further discloses wherein the stylet (1008) (Figs. 10 and/or 16C) (para [0115]) is further configured to be withdrawn from the lumen (para [0115] of Dillard).
For claim 7, Sung, as modified, further discloses wherein the stylet (1008) (Figs. 10 and/or 16C) (para [0115]) is made from a shape memory alloy (para [0111] of Dillard).
For claim 9, Sung discloses a system for sampling a targeted region of tissue (Abstract), the system comprising:
a handle assembly (“handle,” para [0062], [0073], and/or [0100]); and
a catheter assembly (Examiner’s Note: defined by the elements that it comprises that are recited later in the claim) operably coupled to the handle assembly (para [0062], [0073], and/or [0100]), the catheter assembly being configured to be insertable into a bodily lumen toward a targeted region of tissue to be sampled (as can be seen in Figs. 1C, 1D, 2C, 4D), the catheter assembly including:
	a catheter (210) (Fig. 4A) (para [0073]) defining a lumen (216b) (Fig. 4A) (para [0074]) therein (as can be seen in Fig. 4A), a wall of the catheter defining an opening (217b) (Fig. 4A) (para [0075]) therein at an end of the wall at a distal end of the catheter (as can be seen in Fig. 4A) (para [0075]);
a needle (220) (Fig. 4B) (para [0074]) disposable in the lumen (as can be seen in Fig. 4B) (para [0074]); and
an offset mechanism (219b) (Fig. 4A) (para [0075]) configured to (Examiner’s Note: functional language, i.e., capable of) cause the needle to extend through the opening and beyond the distal end of the catheter at an angle that diverges from an axis of the lumen (as can be seen in Fig. 4A, i.e., the axis being the axis where the straight portion of the lumen is located) (also see Fig. 4B), wherein the offset mechanism includes a ramp (219b) defined in the catheter at the distal end of the catheter (as can be seen in Fig. 4A), the ramp having a sloped surface that is divergent with the axis of the lumen (as can be seen in Fig. 4A) and configured to (Examiner’s Note: functional language, i.e., capable of) direct the flexible needle to extend out of the opening at the distal end of the catheter at a first angle that diverges from the axis of the lumen (as can be seen in Fig. 4A) (also see Fig. 4B).
The needle in Sung appears to be flexible (see the lumen through which the needle is disposed, which is angled, thereby requiring the needle to be flexible to bend around those angles).
However, in the event that Sung’s needle is not flexible, Dillard teaches a flexible needle (Abstract).
It would have been obvious to a skilled artisan to modify Sung such that the needle is flexible, in view of the teachings of Dillard, for the obvious advantage of making it easy for Sung’s needle to navigate through Sung’s non-straight lumen.
Sung does not expressly disclose wherein the offset mechanism includes a curved stylet coaxially disposed within the needle, the curved stylet being configured to extend within the needle from the opening at the distal end of the catheter, the curved stylet further being configured to conform to a shape of the catheter while disposed within the lumen and to impart a curvature to the flexible needle to direct the flexible needle to diverge from the axis of the lumen at a second angle after the flexible needle and the curved stylet are extended beyond the distal end of the catheter.
However, Dillard teaches a curved stylet (1008) (Figs. 10 and/or 16C) (para [0115]) coaxially disposed within a needle (1006, 1010) (para [0115], “the flexible needle 1006 is pushed over the guidewire 10008”), the curved stylet being configured to extend within the needle from an opening (1002) (Fig. 10) (para [0115]) at the distal end of a catheter (1000), the curved stylet further being configured to (Examiner’s Note: functional language, i.e., capable of) conform to a shape of the catheter while disposed within the lumen (see para [0216], which describes the guidewire as a “flexible section”) and to impart (Examiner’s Note: functional language, i.e., capable of) a curvature to the flexible needle (see Figs. 2 or 16B) to direct (Examiner’s Note: functional language/intended use, i.e., capable of) the flexible needle to diverge from an axis of an axis of a lumen at a second angle after the flexible needle and the curved stylet are extended beyond a distal end of a catheter (Examiner’s Note: Dillard’s curved stylet is capable of performing these functions if the stylet were inserted inside of the needle, both inside of a catheter, such as, for example, a catheter like Sung’s catheter) (see Figs. 10 and 16B).
It would have been obvious to a skilled artisan to modify Sung wherein the offset mechanism includes a curved stylet coaxially disposed within the needle, the curved stylet being configured to extend within the needle from the opening at the distal end of the catheter, the curved stylet further being configured to conform to a shape of the catheter while disposed within the lumen and to impart a curvature to the flexible needle to direct the flexible needle to diverge from the axis of the lumen at a second angle after the flexible needle and the curved stylet are extended beyond the distal end of the catheter, in view of the teachings of Dillard, for the obvious advantage of providing an additional means by which to even more accurately guide/direct Sung’s needle to an area of interest for which the physician would like to take a biopsy.
For claim 12, Sung, as modified, further discloses wherein the stylet is further configured to be withdrawn from the lumen with the handle assembly (para [0115] of Dillard), the system further comprising: a vacuum device (“source of vacuum,” para [0028] and/or [0084]) operatively couplable to the needle via the handle assembly with the stylet withdrawn from the lumen (para [0028] and/or [0084]).
For claim 14, Sung further discloses wherein the handle assembly is configured to torque the catheter (para [0014]-[0015] and/or [0076]-[0078]).
For claim 15, Sung discloses a method for sampling a targeted region of tissue (Abstract), the method comprising:
inserting a catheter (210) (Fig. 4A) (para [0073]) in a bodily lumen toward a targeted region of tissue to be sampled (Abstract);
extending a needle (220) (Fig. 4B) (para [0074]) through an opening defined at an end of the wall of the catheter at a distal end of the catheter (as can be seen in Fig. 4A), wherein the flexible needle extends from the distal end of the catheter (as can be seen in Fig. 4B) at an angle that diverges from an axis of the catheter toward the targeted region of tissue to be sampled (as can be seen in Figs. 4A-B, i.e., the axis being the axis where the straight portion of the lumen is located), wherein the flexible needle is caused to diverge from the axis of the catheter by a ramp (219b) defined in a distal end of the catheter (as can be seen in Fig. 4A), the ramp having a sloped surface that is divergent with the axis of the lumen (as can be seen in Fig. 4A) and configured to direct the flexible needle to extend out of the distal end of the catheter at a first angle that diverges from the axis of the lumen (as can be seen in Fig. 4A);
penetrating the tissue with the needle (Abstract); and
sampling the tissue (Abstract).
The needle in Sung appears to be flexible (see the lumen through which the needle is disposed, which is angled, thereby requiring the needle to be flexible to bend around those angles).
However, in the event that Sung’s needle is not flexible, Dillard teaches a flexible needle (Abstract).
It would have been obvious to a skilled artisan to modify Sung such that the needle is flexible, in view of the teachings of Dillard, for the obvious advantage of making it easy for Sung’s needle to navigate through Sung’s non-straight lumen.
Sung does not expressly disclose wherein the needle is caused to diverge from the axis of the catheter by a curved stylet coaxially disposed within the needle, the curved stylet bending at an angle that diverges from the axis of the catheter upon exiting the catheter, the curved stylet conforming to a shape of the catheter while disposed within the catheter and imparting a curvature to the flexible needle to direct the flexible needle to diverge from the axis of the lumen at a second angle after the flexible needle and the curved stylet are extended beyond the distal end of the catheter.
However, Dillard teaches a curved stylet (1008) (Figs. 10 and/or 16C) (para [0115]) coaxially disposed within a needle (1006, 1010) (para [0115], “the flexible needle 1006 is pushed over the guidewire 10008”) and the needle is caused to diverge from the axis of a catheter (1000) (as can be seen in Fig. 10) by the curved stylet (see the linear axis of the catheter 1000 Fig. 10 and then see the unlabeled needle in Fig. 16B, which shows it curved away from a linear axis), the curved stylet bending at an angle that diverges from the axis of the catheter upon exiting the catheter (see Figs. 10, 11C, and 16B), the curved stylet conforming to a shape of the catheter while disposed within the catheter (see para [0216], which describes the guidewire as a “flexible section”) and imparting a curvature to the flexible needle (see Figs. 2 or 16B) to direct (Examiner’s Note: functional language/intended use, i.e., capable of) the flexible needle to diverge from an axis of an axis of a lumen at a second angle after the flexible needle and the curved stylet are extended beyond a distal end of a catheter (Examiner’s Note: Dillard’s curved stylet is capable of performing these functions if the stylet were inserted inside of the needle, both inside of a catheter, such as, for example, a catheter like Sung’s catheter) (see Figs. 10 and 16B).
It would have been obvious to a skilled artisan to modify Sung wherein the needle is caused to diverge from the axis of the catheter by a curved stylet coaxially disposed within the needle from an opening defined in the distal end of the catheter, the curved stylet bending at an angle that diverges from the axis of the catheter upon exiting the catheter, the curved stylet conforming to a shape of the catheter while disposed within the catheter, in view of the teachings of Dillard, for the obvious advantage of providing an additional means by which to even more accurately guide/direct Sung’s needle to an area of interest for which the physician would like to take a biopsy.
For claim 16, Sung further discloses after inserting a catheter in a bodily lumen toward a targeted region of tissue to be sampled and before extending a flexible needle from a distal end of the catheter at an angle that diverges from an axis of the catheter toward the targeted region of tissue to be sampled (as can be seen in Figs. 4A to 4B) (also see [0077]-[0078]), torqueing the catheter such that an opening defined in the distal end of the catheter is oriented toward the targeted region of tissue to be sampled (para [0014]-[0015] and/or [0076]-[0078]).
For claim 17, Sung further discloses wherein extending a flexible needle from a distal end of the catheter at an angle that diverges from an axis of the catheter toward the targeted region of tissue to be sampled includes externally urging the needle to extend from an opening defined in the distal end of the catheter with a ramp (219b) defined in the distal end of the catheter (as can be seen in Fig. 4A), the ramp having a sloped surface that is divergent with the axis of the catheter (as can be seen in Fig. 4A).
For claim 19, Sung, as modified, further discloses after penetrating the tissue with the needle and before sampling the tissue, removing the curved stylet from the catheter (para [0115] of Dillard) and operatively coupling a vacuum device to the needle (“source of vacuum,” para [0028] and/or [0084]).
For claim 21, Sung does not expressly disclose wherein the offset mechanism includes a curved stylet coaxially disposable within the needle, the curved stylet being configured to extend within the needle from the opening at the distal end of the catheter, the curved stylet further being configured to conform to a shape of the catheter while disposed within the lumen and to impart a curvature to the flexible needle to direct the flexible needle to diverge from the axis of the lumen at a second angle after the flexible needle and the curved stylet are extended beyond the distal end of the catheter.
However, Dillard teaches a curved stylet (1008) (Figs. 10 and/or 16C) (para [0115]) coaxially disposable within a needle (1006, 1010) (para [0115], “the flexible needle 1006 is pushed over the guidewire 10008”), the curved stylet being configured to extend within the needle from an opening (1002) (Fig. 10) (para [0115]) at the distal end of a catheter (1000) (see Figs. 2 or 16B), the curved stylet further being configured to (Examiner’s Note: functional language, i.e., capable of) conform to a shape of the catheter while disposed within the lumen (see para [0216], which describes the guidewire as a “flexible section”) and to impart (Examiner’s Note: functional language, i.e., capable of) a curvature to the flexible needle (see Figs. 2 or 16B) to direct (Examiner’s Note: functional language/intended use, i.e., capable of) the flexible needle to diverge from an axis of an axis of a lumen at a second angle after the flexible needle and the curved stylet are extended beyond a distal end of a catheter (Examiner’s Note: Dillard’s curved stylet is capable of performing these functions if the stylet were inserted inside of the needle, both inside of a catheter, such as, for example, a catheter like Sung’s catheter) (see Figs. 10 and 16B)..
It would have been obvious to a skilled artisan to modify Sung wherein the offset mechanism includes a curved stylet coaxially disposable within the needle, the curved stylet being configured to extend within the needle from the opening at the distal end of the catheter to an angle that diverges from the axis of the lumen, the curved stylet further being configured to conform to a shape of the catheter while disposed within the lumen, in view of the teachings of Dillard, for the obvious advantage of providing an additional means by which to even more accurately guide/direct Sung’s needle to an area of interest for which the physician would like to take a biopsy.
Response to Arguments
Applicant’s arguments filed 7/9/21 have been fully considered.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive and thus the rejections are withdrawn.
With respect to the 103 rejections, Applicant’s arguments will be treated in the order they were presented.
With respect to the first argument, Applicant appears to be missing the point.  The entire section indicated in the annotated figure below can be considered the “distal end”:

    PNG
    media_image1.png
    394
    423
    media_image1.png
    Greyscale
 
It’s not that there is an “end” in the “distal end,” that entire section is the “distal end.”  Therefore, Applicant’s arguments about midpoint(s) doesn’t really address the rejection of record.
With respect to the second argument, this centers on the same issue.  Sung teaches that the needle can extend “through the opening and from the distal end of the catheter” because that entire section annotated above can be considered “the distal end,” and if that is the “distal end,” then the needle extends from that.
With respect to the third argument about blind spots, these features aren’t currently recited and the argument relies on features from Fig. 3A of Applicant’s specification (and not the claims).  Therefore, this argument is not commensurate in scope with the claim language and therefore not persuasive.
With respect to the fourth argument about hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Additionally, the rejection has clarified the motivation for making the modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791